Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 6
Alsina teaches a user can thus verbally request to revisit the last content item performed, the last advertisement performed, the content item played 10 minutes ago, etc., to request to revisit the described content item. A content history database 160 stores content history indexes for multiple user accounts. Content history module 155 can use the received metadata to identify the corresponding content item based on the metadata stored in the content history index. Content history may allow user to revisit content item presented within the previous hour, day, week, etc. Content history module 155 can select an alternate content item to return in response to a content request, if user selected to revisit a content item that has since expired or been removed.
Svendsen teaches based on user preferences, the recommendation engine 24 automatically selects a next song to play from the songs identified by recommendations received, optionally songs identified by previously received recommendations, and one or more songs from the music collection. Songs that are scored or ranked based on the user preferences. Based on these scores, the recommendation engine selects the next song to play. User preferences used to select the next song to play may include a weight or priority assigned to each of a number of categories such as user, genre, decade of release, and availability. With respect to play histories, the user may desire to listen to the songs that he previously listened to at some point in time. For example, user may desire to listen to the same songs that he listened to one year ago. User may request play history associated with the user from one year ago. The desired play history may be provided in form of, for example, the GUIDs for corresponding songs and optionally URLs for obtaining the songs from a remote source.
Perry teaches identifying a plurality of nostalgia groups, each nostalgia group including one or more group parameters that define which multimedia items are associated with the nostalgia group, such as a time period. Determining membership of a user in a first nostalgia group from the plurality of nostalgia groups based on user information about the user, and for receiving a request from a computing device of the user to access a multimedia interface. Selecting one or more nostalgia multimedia items for the user based on the membership of the user in the first nostalgia group, and for sending the multimedia interface that includes the selected one or more nostalgia multimedia items.	Ryu teaches content is classified into new content and old content based on the reference date.
Yu teaches a determination is made about the threshold date for a given set of data. Beyond the threshold date the data are considered old, and before the threshold date the data are considered new.
Evans teaches determining that a significant number/threshold of user’s friends or other associated set of users watched a particular content within a certain time period, and generating a recommendation to the user for that particular content.
McKee teaches specifying a threshold number of members that watch or record a particular program, and using the threshold number in order to make a determination to take an action.

Reference(s) alone or in combination fail to explicitly teach:

determining a nostalgia level of the playback request based on the temporal limitation; 
responsive to determining that the nostalgia level satisfies a recent-nostalgia threshold: 
identifying a first media content item to play using a recent playback log; and 
initiating playback of the identified first media content item; and
responsive to determining that the nostalgia level satisfies a distant-nostalgia threshold: 
identifying a cohort based at least on demographic information associated with the account; 
determining a cohort set of second media content items meeting the temporal limitation and having at least a minimum playback rate among members of the cohort; 
curating the cohort set based on a taste profile of the account to form a curated set of the second media content items; and 
initiating playback of a second media content item from the curated set.

Claim(s) 6 comprise of a unique combination of elements that are not taught and are not reasonably suggested by the art of record when considering the claims as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425